UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4360


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSE CANO-MARTINEZ,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00452-HEH-1)


Submitted:    October 30, 2009              Decided:   December 3, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Mary E. Maguire,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.    Dana J. Boente, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose      Cano-Martinez       pled       guilty     without       a     plea

agreement     to     one   count   of   illegal       reentry   of    an    aggravated

felon, in violation of 8 U.S.C. § 1326 (2006), and was sentenced

to 27 months in prison.            Cano-Martinez’s sole argument on appeal

is   that    the     district    court’s   twenty-seven         month      sentence    is

substantively        unreasonable       because       he   asserts      that   it     was

greater     than     necessary     to   meet    the    purposes      of    sentencing.

Finding no error, we affirm.

             After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence for reasonableness, and “whether inside, just

outside, or significantly outside the Guidelines range,” this

court      applies     a   “deferential        abuse-of-discretion          standard.”

Gall v. United States, 552 U.S. 38, __, 128 S. Ct. 586, 591

(2007).      The court first must “ensure that the district court

committed no significant procedural error.”                     Id. at 597.          Only

if   the    sentence       is   procedurally      reasonable      can      this     court

evaluate the substantive reasonableness of the sentence, again

using the abuse of discretion standard of review.                          Id.; United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

            In determining whether the district court committed any

significant procedural error, this court looks to any failure in

the calculation (or the improper calculation) of the Guidelines

range, the treatment of the Guidelines as mandatory, the failure

                                           2
to consider the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2009)

factors, the selection of a sentence using clearly erroneous

facts,     and     any     failure          to        adequately            explain      the    chosen

sentence, including any deviation from the advisory Guidelines

range.      Gall,        128    S.     Ct.       at       597.        This    court       applies    an

appellate presumption of reasonableness to a within-Guidelines

sentence.         See     United       States             v.   Allen,       491    F.3d    178,      193

(4th Cir. 2007); see also Nelson v. United States, 129 S. Ct.

890,     892      (2009)        (emphasizing                   that     the       presumption         of

reasonableness          accorded        a    within-Guidelines                    sentence      is   an

appellate court presumption rather than a presumption enjoyed by

a sentencing court).

               After       reviewing              the           record        and        considering

Cano-Martinez’s arguments, we find that Cano-Martinez has not

rebutted the presumption of reasonableness this court accords

the    district    court’s           within-Guidelines                 sentence.          See    Allen,

491 F.3d at 193.               Accordingly, we affirm the district court’s

judgment.        We dispense with oral argument because the facts and

legal    contentions           are    adequately               presented      in    the    materials

before    the     court    and       argument             would       not   aid    the    decisional

process.

                                                                                               AFFIRMED




                                                      3